         Case 2:19-cv-01366-MPK Document 36 Filed 05/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION


 ALEXANDER RHODES                            )
                                             )
        Plaintiff,                           )       Civil Action No. 19-1366
 v.                                          )
                                             )
 NICOLE PRAUSE                               )
                                             )
 And                                         )       PLAINTIFF’S NOTICE OF
                                             )       SUBPOENA TO UNIVERSITY OF
 LIBEROS LLC.                                )       PITTSBURGH
                                             )
        Defendants                           )
                                             )



       Plaintiff Alexander Rhodes respectfully files the attached Subpoena that will be served on

the University of Pittsburgh. A copy of the subpoena is attached hereto.



                                             Respectfully Submitted

                                             /s/ Andrew C. Stebbins
                                             Andrew C. Stebbins (OH 0086387)
                                             Minc LLC
                                             200 Park Avenue, Suite 200
                                             Orange Village, Ohio 44122
                                             T: (216) 373-7706
                                             astebbins@minclaw.com
                                             Attorney for Plaintiff Alexander Rhodes
